StevbNS, J.,
delivered the opinion of the court.
(After stating the facts as above). Appellees are not joint owners of the property, the assessment of which was increased. Each owns his separate and individual parcel of real estate upon which improvements were erected. The value of these improvements varies, according to the varying amounts of labor and material required for each house.' Each complainant seeks to recover back a tax charged to have been demanded unlawfully, and in seeking this recovery every complainant is suing to recover back his own, and not another’s tax. The complainants, therefore, have no community of interest in the subject-matter of this litigation. This is not a case where taxpayers seek to recover back a uniform rae of taxation imposed by an unconstitutional law. *388Each, of tlie complainants is here seeking to recover back a portion of ad valorem taxes paid upon bis own property. The effort, therefore, to combine the claims in one hill, is condemned by more than one decision of this court. See Newell et al. v. I. C. R. R. Co., 106 Miss. 182, 63 So. 351, and authorities there listed. For this reason, the demurrer to the bill should have been sustained, and the bill dismissed.
In entering the proper decree here, we, of course, are not reversing the chancellor for assuming to take jurisdiction of what appellants contend to be common-law suits. Appellees could not combine their claims, either in one declaration at law or one bill in equity. It might be well to say, however, that in our judgment the chancery court does not have original jurisdiction of the separate demands here sued for.
The decree of the lower court will be reversed, the demurrer sustained, and the bill dismissed without prejudice to the rights of the complainants to institute new and separate actions.

Reversed and dismissed.